DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 15 December 2021.
Claim 2 has been amended.
Claim 1 has been cancelled.
Claims 2-10 are currently pending and have been examined.

Allowable Subject Matter
Claims 2-10 are allowed.
Claims are renumbered as 1-9.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowed because a search of the prior art of record fail to anticipate or render obvious step of generating broadcast signal frame including a preamble for signaling time interleaver information corresponding to the time interleaver, wherein the preamble includes a field indicating a start position of a first complete forward error correction (FEC) block corresponding to each of physical layer pipes, wherein the start position of the first complete FEC block is specified relative to the first cell of each of the physical layer pipes.
The closest art presented were U.S. PGPub. No. 20140229803 to Hong et al., where disclose the time interleaving layers.
For claims 3-10, they depend on claim 2 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov